DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 6 – 8, and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crain, et al, U. S. Patent Application Publication 2014/0368378  (“Crain”) in view of Crain, et al, ibid. (“Crain-2”).
Regarding claim 1, Crain teaches:
A method for acquiring augmented reality (AR) information of virtual reality (VR) information that is applied to a mobile terminal, comprising: (Crain, figure 1-4, paragraph 0110, “[0110] Referring now to FIGS. 1-4, a scanner or pod of the present invention is designated generally by the reference number 10. In general, the scanner 10 includes various components adapted for collecting data, processing the collected data, and/or displaying the data as representative of actual conditions and/or augmented reality. The scanner 10 will be described in the context of being handheld and used for imaging of interior environments such as inside buildings and other structures.”; a handheld scanning radar device 10 (i.e. mobile terminal) that can collect data for a augmented reality data display).
performing image collection by transmitting a radar wave and receiving an echo formed based on the radar wave; (Crain, paragraph 0112, “[0112] A block diagram of various components of the scanner 10 is shown in FIG. 4. The scanner 10 may include image data collection apparatus 15 including a digital camera 16 and a radar device 18. … As explained in further detail below, the data collected by the image data collection apparatus 15 and optionally the data collected by the position data collection apparatus 27 may be processed by the processor 24 according to instructions in the memory 26 to generate an image which may be used onsite and/or offsite with respect to the subject matter imaged. [0114] The radar device includes antenna structure 42 which is adapted for transmitting radio waves (broadly, “electromagnetic waves”) and receiving reflected radio waves.”; a device 10 that has a radar with a transmitter and receiver for the reflected radar waves).
determining spatial structure information of a collected object in the image collection based on a transmitting parameter of the radar wave and an echo parameter of the echo; and (Crain, paragraph 0122-0126, “[0122] If something is within the field of view of the camera 16 and/or the radar device 18, the exact location of that something can be determined by processing the image data generated by the camera and/or radar device. [0125] To perform a scan, the scanner 10 is aimed at a target, and the various data acquisition apparatus 15, 27 are activated to collect image data and position data.[0125] For example, because the radar device 18 includes two sets of transmitting and receiving antennas 42A-42C, the radar device would provide two-dimensional image data. Coupled with positional data this image data may be sufficient to form a three-dimensional image.”; that a radar 18 can use multiple transceivers 42A-42C to create at least a 2D image (i.e. the claimed spatial structure information) of an object or target; the image is based on the transmitted and received radar reflections of the targets and objects).
Crain does not explicitly teach obtaining AR information or VR information of the collected object according to the spatial structure information and a collected image..
Crain-2 teaches obtaining AR information or VR information of the collected object according to the spatial structure information and a collected image. (Crain-2, paragraph 0125, “[0125] For example, the user may move the scanner 10 by hand to various positions/perspectives with respect to the target and permit or activate the data collection apparatus to collect image data and position data at the various positions/perspectives. As an example, the user is shown holding the scanner 10 in a position and perspective in FIG. 7 which is different than the position and perspective of FIG. 5. [0132] In an example use of the scanner 10, it may be desired to model an interior of a room of a plurality of rooms, such as an entire floor plan of a building. [0145] After the model is generated, the model may be shown on the display 22 for viewing by the user. For example, a true representation of the scanned environment may be shown or various augmented reality views may be shown, some examples of which are described in further detail below.”; that a radar 18 and device 10 can take multiple images using radar; that the images can be used to create a model of an object or room; that the generated models can be used to show an augmented reality view of the collected and processed image information).
In view of the teachings of Crain-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Crain at the time the application was filed in order to combine slightly different embodiments of the same invention.  Crain explicitly states that a scanner 10 can collect range and azimuth data throughout the disclosure.  Crain also describes the scanner 10 as both a radar and a laser to perform ranging functions.  In paragraph 0112, Crain explicitly discloses that the system can work with only radar 18 sensors (as a single type of sensor, with perhaps three different radars).  Thus, Crain teaches a generic scanner 10, a radar, and a laser radar, and that each type of sensor can separately perform the data collection for the invention.  Therefore, it is obvious to conclude that Crain’s radar and Crain’s “scanner 10” can be substituted throughout Crain’s teachings.  The cited sections of Scanner 10 and radar 18 are analogous because then are all directed towards the scanning invention.  It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to apply the teachings of Crain to the radar because Crain discloses them as alternatives.
Regarding claim 2, Crain, as modified by Crain-2, teaches the method of claim 1.
Crain further teaches:
wherein the obtaining the AR information or VR information of the collected object according to the spatial structure information and the collected image further comprises: establishing a three-dimensional space model of the collected object according to the spatial structure information and the collected image, (Crain, paragraph 00125, “[0125] Coupled with positional data this image data may be sufficient to form a three-dimensional image. However, in most cases, it will be desirable to collect image and position data from several positions and perspectives with respect to a target so that a three-dimensional model having greater resolution may be generated.”; that a radar 18 can create a 3D image of a target room).
wherein the three-dimensional space model includes structural features of the collected object indicated by the spatial structure information and texture features of the collected object in the image collection; and (Crain, figure 8, paragraphs 0132-0145, 0181, “[0132] The steps below are illustrated in the flow chart of FIG. 8. [0133] 1. Walls, floor, and/or ceilings of rooms are scanned using radar radio waves that both penetrate and reflect from interior surfaces of a room (first surfaces). [0140] 6. Scale may be detected so that every detail of its dimensions can be calculated. The radar scan done in step 1 develops locations of objects within the walls, floors and ceilings, such as studs, joists and other structural members, utilities infrastructure such as wiring, receptacles, switches, plumbing, HVAC ducting, HVAC registers, etc. [0181] Several other features which may be inspected using a model according to the present invention are illustrated in FIG. 25. For example, a structural reinforcing member in the form of an L-brace 605 is shown in a frame wall. In addition reinforcing steel 607 in concrete, also known as rebar, is illustrated in phantom in a concrete floor adjacent the wall.”; that a radar 18 can create a 3D image of a target area to include walls, floors, studs, joists, wiring, switches, concrete, rebar etc.; insofar as the radar can differentiate between wiring, walls, plumbing, and at least concrete, the radar is able to determine “texture” by determining the different types of materials in the structure and as described by Applicant’s specification ppp 0048).
obtaining the AR information or the VR information according to the three-dimensional space model. (Crain, paragraph 0145, “[0145] After the model is generated, the model may be shown on the display 22 for viewing by the user. For example, a true representation of the scanned environment may be shown or various augmented reality views may be shown, some examples of which are described in further detail below.”; that the collected radar images can be combined to show a 3D image of the room, complete with hidden features and different types of materials).
Regarding claim 3, Crain, as modified by Crain-2, teaches the method of claim 1.
Crain further teaches:
further comprising: determining a collection direction for collecting the image, (Crain, paragraph 0127-0128, “[0127] 1. The scanner 10 is pointed at the target (e.g., surface or surfaces) to be mapped. For example, the scanner 10 may be pointed at a wall such as shown in FIG. 5. [0128] 2. The scanner 10 is then moved to a different position (e.g., see FIG. 7) for capturing the next still image.”; that the scanner 10 can be repositioned to take multiple radar scans of the same are from different directions (i.e. transmitting and receiving different radar waves from different collection directions)).
wherein performing the image collection by transmitting the radar wave includes transmitting the radar wave along the collection direction. (Crain, figure 8, paragraph 0143, “[0143] 9. From these fundamental (or as used in surveying terms, “control”) room coordinates, the coordinates of the observing station(s) of the radar (and optionally the camera) can be deduced using common algorithms used in surveying usually referred to as “resection,” “triangulation,” or “trilateration,” or a combination of the three.”; that the differently scanned images can be collected and “triangulated” to form a 3D image of a structure).
Regarding claim 6, Crain teaches:
A device for acquiring augmented reality (AR) information or virtual reality (VR) information that is applied to a mobile terminal, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: (Crain, figure 1-4, paragraph 0110, “[0110] Referring now to FIGS. 1-4, a scanner or pod of the present invention is designated generally by the reference number 10. In general, the scanner 10 includes various components adapted for collecting data, processing the collected data, and/or displaying the data as representative of actual conditions and/or augmented reality. The scanner 10 will be described in the context of being handheld and used for imaging of interior environments such as inside buildings and other structures. [0008] The system also includes a processor having a non-transitory memory including instructions for processing the radar reflection signal to generate an image of the target which is a function of the radar reflection signal”; a handheld scanning radar device 10 (i.e. mobile terminal) that can collect data for a augmented reality data display; that the system includes a processor and non-transitory stored programs containing instructions for the system).
perform an image collection by transmitting a radar wave and receiving an echo formed based on the radar wave; (Crain, paragraph 0112, “[0112] A block diagram of various components of the scanner 10 is shown in FIG. 4. The scanner 10 may include image data collection apparatus 15 including a digital camera 16 and a radar device 18. … As explained in further detail below, the data collected by the image data collection apparatus 15 and optionally the data collected by the position data collection apparatus 27 may be processed by the processor 24 according to instructions in the memory 26 to generate an image which may be used onsite and/or offsite with respect to the subject matter imaged. [0114] The radar device includes antenna structure 42 which is adapted for transmitting radio waves (broadly, “electromagnetic waves”) and receiving reflected radio waves.”; a device 10 that has a radar with a transmitter and receiver for the reflected radar waves).
determine spatial structure information of a collected object in the image collection based on a transmitting parameter of the radar wave and an echo parameter of the echo; and (Crain, paragraph 0122-0126, “[0122] If something is within the field of view of the camera 16 and/or the radar device 18, the exact location of that something can be determined by processing the image data generated by the camera and/or radar device. [0125] To perform a scan, the scanner 10 is aimed at a target, and the various data acquisition apparatus 15, 27 are activated to collect image data and position data.[0125] For example, because the radar device 18 includes two sets of transmitting and receiving antennas 42A-42C, the radar device would provide two-dimensional image data. Coupled with positional data this image data may be sufficient to form a three-dimensional image.”; that a radar 18 can use multiple transceivers 42A-42C to create at least a 2D image (i.e. the claimed spatial structure information) of an object or target; the image is based on the transmitted and received radar reflections of the targets and objects).
Crain does not explicitly teach obtain AR information or VR information of the collected object according to the spatial structure information and the collected image..
Crain-2 teaches obtain AR information or VR information of the collected object according to the spatial structure information and the collected image. (Crain-2, paragraph 0125, “[0125] For example, the user may move the scanner 10 by hand to various positions/perspectives with respect to the target and permit or activate the data collection apparatus to collect image data and position data at the various positions/perspectives. As an example, the user is shown holding the scanner 10 in a position and perspective in FIG. 7 which is different than the position and perspective of FIG. 5. [0132] In an example use of the scanner 10, it may be desired to model an interior of a room of a plurality of rooms, such as an entire floor plan of a building. [0145] After the model is generated, the model may be shown on the display 22 for viewing by the user. For example, a true representation of the scanned environment may be shown or various augmented reality views may be shown, some examples of which are described in further detail below.”; that a radar 18 and device 10 can take multiple images using radar; that the images can be used to create a model of an object or room; that the generated models can be used to show an augmented reality view of the collected and processed image information).
In view of the teachings of Crain-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Crain at the time the application was filed in order to combine slightly different embodiments of the same invention.  Crain explicitly states that a scanner 10 can collect range and azimuth data throughout the disclosure.  Crain also describes the scanner 10 as both a radar and a laser to perform ranging functions.  In paragraph 0112, Crain explicitly discloses that the system can work with only radar 18 sensors (as a single type of sensor, with perhaps three different radars).  Thus Crain teaches a generic scanner 10, a radar, and  a laser radar, and that each type of sensor can separately perform the data collection for the invention.  Therefore it is obvious to conclude that Crain’s radar and Crain’s “scanner 10” can be substituted throughout Crain’s teachings.  The cited sections of Scanner 10 and radar 18 are analogous because then are all directed towards the scanning invention.  It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to apply the teachings of Crain to the radar because Crain discloses them as alternatives.
Regarding claim 7, Crain, as modified by Crain-2, teaches the device of claim 6..
Crain further teaches:
wherein the processor is further configured to: establish a three-dimensional space model of the collected object according to the spatial structure information and the collected image, (Crain, paragraph 00125, “[0125] Coupled with positional data this image data may be sufficient to form a three-dimensional image. However, in most cases, it will be desirable to collect image and position data from several positions and perspectives with respect to a target so that a three-dimensional model having greater resolution may be generated.”; that a radar 18 can create a 3D image of a target room).
wherein the three-dimensional space model includes structural features of the collected object indicated by the spatial structure information and texture features of the collected object in the image collection; and (Crain, figure 8, paragraphs 0132-0145, 0181, “[0132] The steps below are illustrated in the flow chart of FIG. 8. [0133] 1. Walls, floor, and/or ceilings of rooms are scanned using radar radio waves that both penetrate and reflect from interior surfaces of a room (first surfaces). [0140] 6. Scale may be detected so that every detail of its dimensions can be calculated. The radar scan done in step 1 develops locations of objects within the walls, floors and ceilings, such as studs, joists and other structural members, utilities infrastructure such as wiring, receptacles, switches, plumbing, HVAC ducting, HVAC registers, etc. [0181] Several other features which may be inspected using a model according to the present invention are illustrated in FIG. 25. For example, a structural reinforcing member in the form of an L-brace 605 is shown in a frame wall. In addition reinforcing steel 607 in concrete, also known as rebar, is illustrated in phantom in a concrete floor adjacent the wall.”; that a radar 18 can create a 3D image of a target area to include walls, floors, studs, joists, wiring, switches, concrete, rebar etc.; insofar as the radar can differentiate between wiring, walls, plumbing, and at least concrete, the radar is able to determine “texture” by determining the different types of materials in the structure and as described by Applicant’s specification ppp 0048).
obtain the AR information or the VR information according to the three-dimensional space model. (Crain, paragraph 0145, “[0145] After the model is generated, the model may be shown on the display 22 for viewing by the user. For example, a true representation of the scanned environment may be shown or various augmented reality views may be shown, some examples of which are described in further detail below.”; that the collected radar images can be combined to show a 3D image of the room, complete with hidden features and different types of materials).
Regarding claim 8, Crain, as modified by Crain-2, teaches the device of claim 6..
Crain further teaches:
wherein the processor is further configured to: determine a collection direction for collecting the image; and (Crain, paragraph 0127-0128, “[0127] 1. The scanner 10 is pointed at the target (e.g., surface or surfaces) to be mapped. For example, the scanner 10 may be pointed at a wall such as shown in FIG. 5. [0128] 2. The scanner 10 is then moved to a different position (e.g., see FIG. 7) for capturing the next still image.”; that the scanner 10 can be repositioned to take multiple radar scans of the same are from different directions (i.e. transmitting and receiving different radar waves from different collection directions)).
transmit the radar wave along the collection direction during the image collection. (Crain, figure 8, paragraph 0143, “[0143] 9. From these fundamental (or as used in surveying terms, “control”) room coordinates, the coordinates of the observing station(s) of the radar (and optionally the camera) can be deduced using common algorithms used in surveying usually referred to as “resection,” “triangulation,” or “trilateration,” or a combination of the three.”; that the differently scanned images can be collected and “triangulated” to form a 3D image of a structure).
Regarding claim 11, Crain teaches:
A non-transitory computer-readable storage medium storing a computer program. the program being executed by a processor to implement a method for acquiring augmented reality (AR) information or virtual reality (VR) information that is applied to a mobile terminal comprising: (Crain, figure 1-4, paragraph 0110, “[0110] Referring now to FIGS. 1-4, a scanner or pod of the present invention is designated generally by the reference number 10. In general, the scanner 10 includes various components adapted for collecting data, processing the collected data, and/or displaying the data as representative of actual conditions and/or augmented reality. The scanner 10 will be described in the context of being handheld and used for imaging of interior environments such as inside buildings and other structures. [0008] The system also includes a processor having a non-transitory memory including instructions for processing the radar reflection signal to generate an image of the target which is a function of the radar reflection signal.”; a handheld scanning radar device 10 (i.e. mobile terminal) that can collect data for a augmented reality data display; that the system includes a processor and non-transitory stored programs containing instructions for the system).
transmitting a radar wave and receiving an echo formed based on the radar wave during image collection: (Crain, paragraph 0112, “[0112] A block diagram of various components of the scanner 10 is shown in FIG. 4. The scanner 10 may include image data collection apparatus 15 including a digital camera 16 and a radar device 18. … As explained in further detail below, the data collected by the image data collection apparatus 15 and optionally the data collected by the position data collection apparatus 27 may be processed by the processor 24 according to instructions in the memory 26 to generate an image which may be used onsite and/or offsite with respect to the subject matter imaged. [0114] The radar device includes antenna structure 42 which is adapted for transmitting radio waves (broadly, “electromagnetic waves”) and receiving reflected radio waves.”; a device 10 that has a radar with a transmitter and receiver for the reflected radar waves).
determining spatial structure information of a collected object in the image collection based on a transmitting parameter of the radar wave and an echo parameter of the echo; and (Crain, paragraph 0122-0126, “[0122] If something is within the field of view of the camera 16 and/or the radar device 18, the exact location of that something can be determined by processing the image data generated by the camera and/or radar device. [0125] To perform a scan, the scanner 10 is aimed at a target, and the various data acquisition apparatus 15, 27 are activated to collect image data and position data.[0125] For example, because the radar device 18 includes two sets of transmitting and receiving antennas 42A-42C, the radar device would provide two-dimensional image data. Coupled with positional data this image data may be sufficient to form a three-dimensional image.”; that a radar 18 can use multiple transceivers 42A-42C to create at least a 2D image (i.e. the claimed spatial structure information) of an object or target; the image is based on the transmitted and received radar reflections of the targets and objects).
Crain does not explicitly teach obtaining AR information or VR information of the collected object according to the spatial structure information and a collected image..
Crain-2 teaches obtaining AR information or VR information of the collected object according to the spatial structure information and a collected image. (Crain-2, paragraph 0125, “[0125] For example, the user may move the scanner 10 by hand to various positions/perspectives with respect to the target and permit or activate the data collection apparatus to collect image data and position data at the various positions/perspectives. As an example, the user is shown holding the scanner 10 in a position and perspective in FIG. 7 which is different than the position and perspective of FIG. 5. [0132] In an example use of the scanner 10, it may be desired to model an interior of a room of a plurality of rooms, such as an entire floor plan of a building. [0145] After the model is generated, the model may be shown on the display 22 for viewing by the user. For example, a true representation of the scanned environment may be shown or various augmented reality views may be shown, some examples of which are described in further detail below.”; that a radar 18 and device 10 can take multiple images using radar; that the images can be used to create a model of an object or room; that the generated models can be used to show an augmented reality view of the collected and processed image information).
In view of the teachings of Crain-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Crain at the time the application was filed in order to combine slightly different embodiments of the same invention.  Crain explicitly states that a scanner 10 can collect range and azimuth data throughout the disclosure.  Crain also describes the scanner 10 as both a radar and a laser to perform ranging functions.  In paragraph 0112, Crain explicitly discloses that the system can work with only radar 18 sensors (as a single type of sensor, with perhaps three different radars).  Thus Crain teaches a generic scanner 10, a radar, and a laser radar, and that each type of sensor can separately perform the data collection for the invention.  Therefore it is obvious to conclude that Crain’s radar and Crain’s “scanner 10” can be substituted throughout Crain’s teachings.  The cited sections of Scanner 10 and radar 18 are analogous because then are all directed towards the scanning invention.  It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to apply the teachings of Crain to the radar because Crain discloses them as alternatives.
Regarding claim 12, Crain, as modified by Crain-2, teaches the non-transitory computer-readable storage medium of claim 11.
Crain further teaches:
wherein the obtaining the AR information or VR information of the collected object according to the spatial structure information and the collected image further comprises: establishing a three-dimensional space model of the collected object according to the spatial structure information and the collected image, (Crain, paragraph 00125, “[0125] Coupled with positional data this image data may be sufficient to form a three-dimensional image. However, in most cases, it will be desirable to collect image and position data from several positions and perspectives with respect to a target so that a three-dimensional model having greater resolution may be generated.”; that a radar 18 can create a 3D image of a target room).
where the three-dimensional space model includes structural features of the collected object indicated by the spatial structure information and texture features of the collected object in the image collection; and (Crain, figure 8, paragraphs 0132-0145, 0181, “[0132] The steps below are illustrated in the flow chart of FIG. 8. [0133] 1. Walls, floor, and/or ceilings of rooms are scanned using radar radio waves that both penetrate and reflect from interior surfaces of a room (first surfaces). [0140] 6. Scale may be detected so that every detail of its dimensions can be calculated. The radar scan done in step 1 develops locations of objects within the walls, floors and ceilings, such as studs, joists and other structural members, utilities infrastructure such as wiring, receptacles, switches, plumbing, HVAC ducting, HVAC registers, etc. [0181] Several other features which may be inspected using a model according to the present invention are illustrated in FIG. 25. For example, a structural reinforcing member in the form of an L-brace 605 is shown in a frame wall. In addition reinforcing steel 607 in concrete, also known as rebar, is illustrated in phantom in a concrete floor adjacent the wall.”; that a radar 18 can create a 3D image of a target area to include walls, floors, studs, joists, wiring, switches, concrete, rebar etc.; insofar as the radar can differentiate between wiring, walls, plumbing, and at least concrete, the radar is able to determine “texture” by determining the different types of materials in the structure and as described by Applicant’s specification ppp 0048).
obtaining the AR information or the VR information according to the three-dimensional space model. (Crain, paragraph 0145, “[0145] After the model is generated, the model may be shown on the display 22 for viewing by the user. For example, a true representation of the scanned environment may be shown or various augmented reality views may be shown, some examples of which are described in further detail below.”; that the collected radar images can be combined to show a 3D image of the room, complete with hidden features and different types of materials).
Regarding claim 13, Crain, as modified by Crain-2, teaches the non-transitory computer-readable storage medium of claim 11.
Crain further teaches:
further comprising: determining a collection direction for collecting the image, (Crain, paragraph 0127-0128, “[0127] 1. The scanner 10 is pointed at the target (e.g., surface or surfaces) to be mapped. For example, the scanner 10 may be pointed at a wall such as shown in FIG. 5. [0128] 2. The scanner 10 is then moved to a different position (e.g., see FIG. 7) for capturing the next still image.”; that the scanner 10 can be repositioned to take multiple radar scans of the same are from different directions (i.e. transmitting and receiving different radar waves from different collection directions)).
wherein the transmitting the radar wave during the image collection further includes transmitting the radar ware along the collection direction during the image collection. (Crain, figure 8, paragraph 0143, “[0143] 9. From these fundamental (or as used in surveying terms, “control”) room coordinates, the coordinates of the observing station(s) of the radar (and optionally the camera) can be deduced using common algorithms used in surveying usually referred to as “resection,” “triangulation,” or “trilateration,” or a combination of the three.”; that the differently scanned images can be collected and “triangulated” to form a 3D image of a structure).
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crain, as modified by Crain-2, in view of Fullerton, et al, U. S. Patent Application Publication 2001/0035837  (“Fullerton”).
Regarding claim 4, Crain, as modified by Crain-2, teaches the method of claim 3.
Crain teaches wherein: the transmitting parameter includes a transmitting time, (Crain, paragraph 0099, “[0099] The term scan as used herein means an acquisition of data or to acquire data. The data acquired may include image data and/or position data. Position data can include orientation, absolute global position, relative position or simply distances.”; that a radar can use multiple locations to acquire image data including position and time data for the collected data).
Crain, as modified by Crain-2, does not explicitly teach:
the echo parameter includes a receiving time, and the determining the spatial structure information of the collected object in the image collection based on the transmitting parameter of the radar wave and the echo parameter of the echo, further includes: determining a time difference between the transmitting time and the receiving time;
determining position information of different positions of the collected object relative to the mobile terminal based on the time difference; and
determining the spatial structure information of the collected object based on the position information..
Fullerton teaches:
the echo parameter includes a receiving time, and the determining the spatial structure information of the collected object in the image collection based on the transmitting parameter of the radar wave and the echo parameter of the echo, further includes: determining a time difference between the transmitting time and the receiving time; (Fullerton, figure 8-10, paragraph 0066-0068, “[0066] In a preferred embodiment, each radar 202 generates a reflectogram by sweeping through the ranges of interest, measuring reflected energy at discrete ranges. At each discrete range, radar 202 transmits ultra wideband pulses 808 and then looks for reflected energy after a time delay corresponding to the return time-of-flight.”; that a radar, located in multiple locations, can register a “time of flight” (i.e. a transmitting time and echo received time to determine range)).
determining position information of different positions of the collected object relative to the mobile terminal based on the time difference; and (Fullerton, figure 8-10, paragraph 0069, “[0069] Processor 206 preferably calculates an image value for each voxel 806 by summing voltage values from the reflectogram associated with each sensor 102, where the voltage values correspond to the return time-of-flight from the radar to the voxel being calculated. For example, referring to FIGS. 8 and 10, the image value for voxel 806A is the sum of a voltage value from reflectograms 1002, 1004, 1006, and 1008 corresponding to the return time-of-flight.”; that a radar can collect multiple measurements, here with four radars, but Crain performs with four different positions of the same radar, to build each and every voxel of a desired volume).
determining the spatial structure information of the collected object based on the position information. (Fullerton, figure 8-10, paragraph 0070, “[0064] A grid 804 criss-crosses imaging area 802, defining one or more voxels 806 (a voxel is a minimum resolution portion of a three dimensional space, comparable to a pixel in two dimensional space). [0070] In this manner the image value for each voxel 806 in image area 802 is calculated as the sum of a voltage from each reflectogram corresponding to the return time-of-flight.”; that the voxels of a desired volume can be constructed to provide a 3D position information of a structure).
In view of the teachings of Fullerton it would have been obvious for a person of ordinary skill in the art to apply the teachings of Fullerton to Crain at the time the application was filed in order to map an area using Ultra Wide Band radars.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Fullerton in the same or in a similar field of endeavor with Crain before the effective filing date of the claimed invention in order to substitute Fullerton’s explicit description of mapping an volume for Crain’s implied mapping of an volume.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the  explicit measurement of time between transmission and reception would have yielded predictable results, namely the determining the range of different objects in a volume. (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Crain, as modified by Crain-2, teaches the device of claim 8..
Crain teaches wherein the transmitting parameter includes a transmitting time, (Crain, paragraph 0099, “[0099] The term scan as used herein means an acquisition of data or to acquire data. The data acquired may include image data and/or position data. Position data can include orientation, absolute global position, relative position or simply distances.”; that a radar can use multiple locations to acquire image data including position and time data for the collected data).
Crain, as modified by Crain-2, does not explicitly teach:
the echo parameter includes a receiving time, and the processor is further configured to: determine a time difference between the transmitting time and the receiving time;
determine position information of different positions of the collected object relative to the mobile terminal based on the time difference; and
determine the spatial structure information of the collected object based on the position information..
Fullerton teaches:
the echo parameter includes a receiving time, and the processor is further configured to: determine a time difference between the transmitting time and the receiving time; (Fullerton, figure 8-10, paragraph 0066-0068, “[0066] In a preferred embodiment, each radar 202 generates a reflectogram by sweeping through the ranges of interest, measuring reflected energy at discrete ranges. At each discrete range, radar 202 transmits ultra wideband pulses 808 and then looks for reflected energy after a time delay corresponding to the return time-of-flight.”; that a radar, located in multiple locations, can register a “time of flight” (i.e. a transmitting time and echo received time to determine range)).
determine position information of different positions of the collected object relative to the mobile terminal based on the time difference; and (Fullerton, figure 8-10, paragraph 0069, “[0069] Processor 206 preferably calculates an image value for each voxel 806 by summing voltage values from the reflectogram associated with each sensor 102, where the voltage values correspond to the return time-of-flight from the radar to the voxel being calculated. For example, referring to FIGS. 8 and 10, the image value for voxel 806A is the sum of a voltage value from reflectograms 1002, 1004, 1006, and 1008 corresponding to the return time-of-flight.”; that a radar can collect multiple measurements, here with four radars, but Crain performs with four different positions of the same radar, to build each and every voxel of a desired volume).
determine the spatial structure information of the collected object based on the position information. (Fullerton, figure 8-10, paragraph 0070, “[0064] A grid 804 criss-crosses imaging area 802, defining one or more voxels 806 (a voxel is a minimum resolution portion of a three dimensional space, comparable to a pixel in two dimensional space). [0070] In this manner the image value for each voxel 806 in image area 802 is calculated as the sum of a voltage from each reflectogram corresponding to the return time-of-flight.”; that the voxels of a desired volume can be constructed to provide a 3D position information of a structure).
In view of the teachings of Fullerton it would have been obvious for a person of ordinary skill in the art to apply the teachings of Fullerton to Crain at the time the application was filed in order to map an area using Ultra Wide Band radars.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Fullerton in the same or in a similar field of endeavor with Crain before the effective filing date of the claimed invention in order to substitute Fullerton’s explicit description of mapping an volume for Crain’s implied mapping of an volume.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the  explicit measurement of time between transmission and reception would have yielded predictable results, namely the determining the range of different objects in a volume. (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 14, Crain, as modified by Crain-2, teaches the non-transitory computer-readable storage medium of claim 13.
Crain teaches wherein: the transmitting parameter includes a transmitting time,  (Crain, paragraph 0099, “[0099] The term scan as used herein means an acquisition of data or to acquire data. The data acquired may include image data and/or position data. Position data can include orientation, absolute global position, relative position or simply distances.”; that a radar can use multiple locations to acquire image data including position and time data for the collected data).
Crain, as modified by Crain-2, does not explicitly teach:
the echo parameter includes a receiving time, and the determining the spatial structure information of the collected object in the image collection based on the transmitting parameter of the radar wave and the echo parameter of the echo. further includes: determining a time difference between the transmitting lime and the receiving time;
determining position information of different positions of the collected object relative to the mobile terminal based on the time difference; and
determining the spatial structure information of the collected object based on the position information..
Fullerton teaches:
the echo parameter includes a receiving time, and the determining the spatial structure information of the collected object in the image collection based on the transmitting parameter of the radar wave and the echo parameter of the echo. further includes: determining a time difference between the transmitting lime and the receiving time; (Fullerton, figure 8-10, paragraph 0066-0068, “[0066] In a preferred embodiment, each radar 202 generates a reflectogram by sweeping through the ranges of interest, measuring reflected energy at discrete ranges. At each discrete range, radar 202 transmits ultra wideband pulses 808 and then looks for reflected energy after a time delay corresponding to the return time-of-flight.”; that a radar, located in multiple locations, can register a “time of flight” (i.e. a transmitting time and echo received time to determine range)).
determining position information of different positions of the collected object relative to the mobile terminal based on the time difference; and (Fullerton, figure 8-10, paragraph 0069, “[0069] Processor 206 preferably calculates an image value for each voxel 806 by summing voltage values from the reflectogram associated with each sensor 102, where the voltage values correspond to the return time-of-flight from the radar to the voxel being calculated. For example, referring to FIGS. 8 and 10, the image value for voxel 806A is the sum of a voltage value from reflectograms 1002, 1004, 1006, and 1008 corresponding to the return time-of-flight.”; that a radar can collect multiple measurements, here with four radars, but Crain performs with four different positions of the same radar, to build each and every voxel of a desired volume).
determining the spatial structure information of the collected object based on the position information. (Fullerton, figure 8-10, paragraph 0070, “[0064] A grid 804 criss-crosses imaging area 802, defining one or more voxels 806 (a voxel is a minimum resolution portion of a three dimensional space, comparable to a pixel in two dimensional space). [0070] In this manner the image value for each voxel 806 in image area 802 is calculated as the sum of a voltage from each reflectogram corresponding to the return time-of-flight.”; that the voxels of a desired volume can be constructed to provide a 3D position information of a structure).
In view of the teachings of Fullerton it would have been obvious for a person of ordinary skill in the art to apply the teachings of Fullerton to Crain at the time the application was filed in order to map an area using Ultra Wide Band radars.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Fullerton in the same or in a similar field of endeavor with Crain before the effective filing date of the claimed invention in order to substitute Fullerton’s explicit description of mapping an volume for Crain’s implied mapping of an volume.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the  explicit measurement of time between transmission and reception would have yielded predictable results, namely the determining the range of different objects in a volume. (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crain, as modified by Crain-2 and Fullerton, in view of Freed, et al, U. S. Patent 9,196,067 (“Freed”).
Regarding claim 5, Crain, as modified by Crain-2 and Fullerton, teaches the method of claim 4..
Crain, as modified by Crain-2 and Fullerton, does not explicitly teach:
wherein: the determining the time difference between the transmitting time and the receiving time further includes determining an average value of the time differences that is acquired for N consecutive times between the transmitting time and the receiving time, where N is a positive integer greater than 1, and
the determining position information of different positions of the collected object relative to the mobile terminal based on the time difference further includes determining the position information of different positions of the collected object relative to the mobile terminal based on the average value..
Freed teaches:
wherein: the determining the time difference between the transmitting time and the receiving time further includes determining an average value of the time differences that is acquired for N consecutive times between the transmitting time and the receiving time, where N is a positive integer greater than 1, and (Freed, col 5, lls 46-56, col. 2, lls 45-55,, “[col 5, lls 46-56] As discussed previously, characterization may be facilitated using several technologies including structured light, light detection and ranging (LIDAR), optical time-of-flight, ultrasonic ranging, stereoscopic imaging, radar, and so forth either alone or in combination with one another. [col. 2, lls 45-55] The projection, image, and depth capture system is therefore configured with noise compensation techniques that attempt to reduce the adverse impact from the inherent noise. In one implementation, for example, the system captures images of the environment over time and measures or otherwise computes the depth information for each image frame. [col 6, lls 28-30] The averaging module 136 may average two or more of the ToF measurements to improve accuracy of the distance information being used to focus the projector.”; that a radar can measure ranges, that the measurements contain “noise”; that averaging the measurements over time reduces noise with at least two measurements).
the determining position information of different positions of the collected object relative to the mobile terminal based on the time difference further includes determining the position information of different positions of the collected object relative to the mobile terminal based on the average value. (Freed, col 8, lls 26-30 & 50-60, “[col 8, lls 26-30 & 50-60] In some implementations, the augmented reality module 146 cooperates with the special analysis module 132 to get depth data from the depth module 134, or averaged depth data from the averaging module 136, and/or motion information from the motion prediction module 138. [lls 50-60] The applications 152 may also have associated settings that specify preferences for accuracy and responsiveness that may be used by the averaging module 136 in determining the number of samples to average. For instance, an eBook application 152 may place a higher premium on accuracy as the reader expects to read words that are clear and finely focused. For a reading experience, the user is expected to hold the screen 118 fairly still, making the scene relatively static as compared the frame rate of captured images of the environment.”; that the radar of column 5 can be used to average multiple ranges to form an image, that the number of samples to average for an image can exceed 2; that the number of samples to average the pixels and voxels to form a 3D image can be increased for better accuracy; that the mobile lamp is a mobile terminal that collects data).
In view of the teachings of Freed it would have been obvious for a person of ordinary skill in the art to apply the teachings of Freed to Fullerton and Crain at the time the application was filed in order to provide an accurate representation of an environment to provide an enhanced augmented reality interaction.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Freed in the same or in a similar field of endeavor with Crain before the effective filing date of the claimed invention in order to substitute Freed’s more simple averaging of voxel values in an environment for Crain’s more complex use of synthetic apertures radar images to find values for the voxels.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the averaging voxels instead of using synthetic aperture radar techniques would have yielded predictable results, namely the mapping an enhanced augmented reality environment.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 10, Crain, as modified by Crain-2 and Fullerton, teaches the device of claim 9..
Crain, as modified by Crain-2 and Fullerton, does not explicitly teach:
wherein the processor is further configured to: determine an average value of the time differences acquired for N consecutive times between the transmitting time and the receiving time, where N is a positive integer greater than 1; and
determine the position information of different positions of the collected object relative to the mobile terminal based on the average value..
Freed teaches:
wherein the processor is further configured to: determine an average value of the time differences acquired for N consecutive times between the transmitting time and the receiving time, where N is a positive integer greater than 1; and (Freed, col 5, lls 46-56, col. 2, lls 45-55,, “[col 5, lls 46-56] As discussed previously, characterization may be facilitated using several technologies including structured light, light detection and ranging (LIDAR), optical time-of-flight, ultrasonic ranging, stereoscopic imaging, radar, and so forth either alone or in combination with one another. [col. 2, lls 45-55] The projection, image, and depth capture system is therefore configured with noise compensation techniques that attempt to reduce the adverse impact from the inherent noise. In one implementation, for example, the system captures images of the environment over time and measures or otherwise computes the depth information for each image frame. [col 6, lls 28-30] The averaging module 136 may average two or more of the ToF measurements to improve accuracy of the distance information being used to focus the projector.”; that a radar can measure ranges, that the measurements contain “noise”; that averaging the measurements over time reduces noise with at least two measurements).
determine the position information of different positions of the collected object relative to the mobile terminal based on the average value. (Freed, col 8, lls 26-30 & 50-60, “[col 8, lls 26-30 & 50-60] In some implementations, the augmented reality module 146 cooperates with the special analysis module 132 to get depth data from the depth module 134, or averaged depth data from the averaging module 136, and/or motion information from the motion prediction module 138. [lls 50-60] The applications 152 may also have associated settings that specify preferences for accuracy and responsiveness that may be used by the averaging module 136 in determining the number of samples to average. For instance, an eBook application 152 may place a higher premium on accuracy as the reader expects to read words that are clear and finely focused. For a reading experience, the user is expected to hold the screen 118 fairly still, making the scene relatively static as compared the frame rate of captured images of the environment.”; that the radar of column 5 can be used to average multiple ranges to form an image, that the number of samples to average for an image can exceed 2; that the number of samples to average the pixels and voxels to form a 3D image can be increased for better accuracy; that the mobile lamp is a mobile terminal that collects data).
In view of the teachings of Freed it would have been obvious for a person of ordinary skill in the art to apply the teachings of Freed to Fullerton and Crain at the time the application was filed in order to provide an accurate representation of an environment to provide an enhanced augmented reality interaction.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Freed in the same or in a similar field of endeavor with Crain  before the effective filing date of the claimed invention in order to substitute Freed’s more simple averaging of voxel values in an environment for Crain’s more complex use of synthetic apertures radar images to find values for the voxels.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the averaging voxels instead of using synthetic aperture radar techniques would have yielded predictable results, namely the mapping an enhanced augmented reality environment.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 15, Crain, as modified by Crain-2 and Fullerton, teaches the non-transitory computer-readable storage medium of claim 14.
Crain, as modified by Crain-2 and Fullerton, does not explicitly teach:
wherein the determining the time difference between the transmitting time and the receiving time further comprises: determining an average value of the time differences acquired for N consecutive times between the transmitting time and the receiving time, where N is a positive integer greater than 1, and
wherein the determining the position information of different positions of the collected object relative to the mobile terminal based on the time difference further includes determining the position information of different positions of the collected object relative to the mobile terminal based on the average value..
Freed teaches:
wherein the determining the time difference between the transmitting time and the receiving time further comprises: determining an average value of the time differences acquired for N consecutive times between the transmitting time and the receiving time, where N is a positive integer greater than 1, and (Freed, col 5, lls 46-56, col. 2, lls 45-55,, “[col 5, lls 46-56] As discussed previously, characterization may be facilitated using several technologies including structured light, light detection and ranging (LIDAR), optical time-of-flight, ultrasonic ranging, stereoscopic imaging, radar, and so forth either alone or in combination with one another. [col. 2, lls 45-55] The projection, image, and depth capture system is therefore configured with noise compensation techniques that attempt to reduce the adverse impact from the inherent noise. In one implementation, for example, the system captures images of the environment over time and measures or otherwise computes the depth information for each image frame. [col 6, lls 28-30] The averaging module 136 may average two or more of the ToF measurements to improve accuracy of the distance information being used to focus the projector.”; that a radar can measure ranges, that the measurements contain “noise”; that averaging the measurements over time reduces noise with at least two measurements).
wherein the determining the position information of different positions of the collected object relative to the mobile terminal based on the time difference further includes determining the position information of different positions of the collected object relative to the mobile terminal based on the average value. (Freed, col 8, lls 26-30 & 50-60, “[col 8, lls 26-30 & 50-60] In some implementations, the augmented reality module 146 cooperates with the special analysis module 132 to get depth data from the depth module 134, or averaged depth data from the averaging module 136, and/or motion information from the motion prediction module 138. [lls 50-60] The applications 152 may also have associated settings that specify preferences for accuracy and responsiveness that may be used by the averaging module 136 in determining the number of samples to average. For instance, an eBook application 152 may place a higher premium on accuracy as the reader expects to read words that are clear and finely focused. For a reading experience, the user is expected to hold the screen 118 fairly still, making the scene relatively static as compared the frame rate of captured images of the environment.”; that the radar of column 5 can be used to average multiple ranges to form an image, that the number of samples to average for an image can exceed 2; that the number of samples to average the pixels and voxels to form a 3D image can be increased for better accuracy; that the mobile lamp is a mobile terminal that collects data).
In view of the teachings of Freed it would have been obvious for a person of ordinary skill in the art to apply the teachings of Freed to Fullerton and Crain at the time the application was filed in order to provide an accurate representation of an environment to provide an enhanced augmented reality interaction.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Freed in the same or in a similar field of endeavor with Crain  before the effective filing date of the claimed invention in order to substitute Freed’s more simple averaging of voxel values in an environment for Crain’s more complex use of synthetic apertures radar images to find values for the voxels.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the averaging voxels instead of using synthetic aperture radar techniques would have yielded predictable results, namely the mapping an enhanced augmented reality environment.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648